Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 12/16/2021 has been entered. 
Claim Status
Claims 1-20 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,679,852 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Therefore, the nonstatutory double patenting rejections on claims 1-20 in the previous Non-Final Office Action dated on 9/17/2021 are overcame.
	
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a group III-nitride (III-N)-based electronic device in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 2011/0204376 A1 to Su in combination of US 6,497,763 B2 to Kub, US 2013/0175541 A1 to Park, US US 9,650,723 B1 to D'Evelyn and US 2006/0099776 A1 to Dupont) substantially teach some of following limitations:
 Su in combination Kub, Park, D'Evelyn and Dupont discloses a group III-nitride (III-N)-based electronic device comprising:
an engineered substrate (Su’s sapphire substrate in Fig. 1C modified by Kub’s composite substrate 10 in Fig. 1) comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		 Su’s Fig. 1C. 

a polycrystalline ceramic core (Kub's ceramic poly-AIN or poly-SiC substrate 10 described in Col. 4, line 50-52 or Col. 8, lines 4-7);

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Kub’s Fig. 1, annotated. 

a conductive layer (implemented by D’Evelyn’s conductive adhesion layer 125 made of Ti or Cr encapsulating a handle substrate in Fig. 1D. Further comprising a diffusion barrier layer 130 encapsulating the conductive layer adhesion layer 125; and an inert layer 135 encapsulating the diffusion barrier layer 130 described in Col. 7, lines 66-67 to Col. 8, lines 1-2) coupled to the polycrystalline ceramic core (Kub's 10); and 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		D’Evelyn’s Fig. 1D, annotated
a barrier layer (D’Evelyn’s 130) encapsulating the conductive layer (D’Evelyn’s 125) and the polycrystalline ceramic core (Kub's 10), …
a single crystalline silicon layer (Kub's single crystal silicon film 12 in Fig. 1 described in Col. 8, lines 4-51) coupled to the engineered substrate (Kub's 10); 
a metalorganic chemical vapor deposition (MOCVD) III-N-based epitaxial layer (Su’s u-Gan/buffer layer 158 in Fig 1C, the layer 158 can be epitaxially grown by MOCVD as described in [0051]) coupled to the single crystalline silicon layer (Kub's 12); and  
a hybrid vapor phase epitaxy (HVPE) III-N-based epitaxial layer (Park teaches a buffer layer 10 including a 3-layer structure including a AlN layer, an AlxGa1-xN layer and a uGaN layer grown by MOCVD and a nitride semiconductor, GaN layer 20 grown by HVPE on top of the buffer layer 10 on a Si substrate 1 in Fig. 8 and described on [0052]) coupled to the MOCVD epitaxial layer (the Park's buffer layer 10 equivalent to the Su’s u-Gan/buffer layer 158).  

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

		Park’s Fig. 8. 

However, Su in combination Kub, Park, D'Evelyn and Dupont does not teach the limitations of “the barrier layer being non-metallic” as recited in claim 1. Therefore, the claim 1 is allowed. 
Regarding claims 2-6, they are allowed due to their dependencies of claim 1.
Regarding claim 7, it is a method of making an allowed product in claim 1, it includes the allowed limitation of “the barrier layer being non-metallic”. Therefore, the claim 7 is allowed. 
Regarding claims 8-13, they are allowed due to their dependencies of claim 7.
Regarding claim 14, it is a method of making an allowed product in claim 1, it includes the allowed limitation of “the barrier layer being non-metallic”. Therefore, the claim 14 is allowed. 
Regarding claims 15-20, they are allowed due to their dependencies of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARUN LU/Primary Examiner, Art Unit 2898